Citation Nr: 1519162	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 22, 2009, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Miranda Rhoads, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to September 1978 and from February 1987 to December 1992.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO effectuated a November 2010 Board decision granting entitlement to TDIU and assigned an effective date of September 22, 2009.  

In January 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant's attorney submitted additional argument which has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record in this case shows that the appellant's claim for TDIU was received by VA on January 12, 2005.  

In a November 2010 decision, the Board granted the appellant's claim for TDIU.  In its decision, the Board noted that the appellant met the percentage requirements for a total rating based on individual unemployability set forth in 38 C.F.R. § 4.16(a).  At the time of the Board's decision, service connection was in effect for the following disabilities:  (1) a mood disorder with depressive features, rated as 30 percent disabling; (2) degenerative changes of the lumbar spine at the levels of L4-L5 and L5-S1, status post excision of herniated nucleus pulposus, rated as 20 percent disabling; (3) chondromalacia patella of the left knee, rated as 10 percent disabling; (4) chondromalacia patella of the right knee, rated as 10 percent disabling; (5) partial complex and secondary generalized seizure disorder, rated as 10 percent disabling; (6) radiculopathy of the left lower extremity, associated with degenerative changes of the lumbar spine at the levels of L4-L5 and L5-S1, status post excision of herniated nucleus pulposus, rated as 10 percent disabling; and, (7) radiculopathy of the right lower extremity, associated with degenerative changes of the lumbar spine at the levels of L4-L5 and L5-S1, status post excision of herniated nucleus pulposus, rated as 10 percent disabling.  The appellant's combined rating was 70 percent, with one 40 percent disability based on the lumbar spine disability and bilateral radiculopathy resulting from a common etiology.  Id.

In its decision, the Board also found that the record demonstrated that the appellant was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board cited multiple pieces of evidence, including the following: a December 2005 statement from a VA physician who concluded that, as a result of his service-connected physical disabilities, the appellant would have difficulty holding any job that required him to move around, including standing, sitting, walking, bending, or lifting; a March 2008 statement from the appellant's VA Vocational Rehabilitation Counselor indicating that, as a result of significant limitations from his service-connected physical disabilities, achievement of a vocational goal was not feasible and the appellant could not return to work; and a September 2008 letter from the appellant's VA primary care physician of several years, who concluded that the appellant's service-connected physical disabilities rendered him unfit for regular employment.  The record on appeal also showed that the appellant was medically retired from the United States Postal Service, effective January 21, 2006.  

In the December 2010 rating decision on appeal, the RO effectuated the November 2010 Board decision granting TDIU and assigned an effective date of September 22, 2009.  The effective date assigned by the RO corresponds to the date the appellant first met the schedular requirements for a total rating based on individual unemployability under 38 C.F.R. § 4.16(a).  Prior to that date, service connection had been in effect for multiple physical disabilities, but the combined disability rating had been less than the schedular requirements delineated in 38 C.F.R. § 4.16(a).  

The appellant has appealed the effective date assigned by the RO, arguing that his service-connected physical disabilities, particularly his back disability, knee disabilities, and seizure disorder, have prevented substantially gainful employment since January 21, 2006, which was the date he was medically retired from the Postal Service.  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Although the appellant did not meet the schedular criteria for a total rating based on individual unemployability prior to September 22, 2009, as set forth above, the record contains substantial evidence suggesting that he may be entitled to an award of a total rating based on individual unemployability prior to that date on an extraschedular basis.  

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis. 38 C.F.R. § 4.16(b) (2014).  The Board is precluded from awarding a total rating based on individual unemployability on an extraschedular basis in the first instance, but must ensure that the claim is referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the Board finds that a remand is required for such referral. See 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the appellant's claim to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of a total rating based on individual unemployability due to service-connected disability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) for the period prior to September 22, 2009.

2.  After the development requested above is completed, the AOJ should readjudicate the claim, considering all the evidence of record.  If the determination remains adverse to the appellant, he and his attorney should be furnished with a Supplemental Statement of the Case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




